*11On Petition for Rehearing.
[Decided February 29, 1904.]
Richard Saxe Jones, for respondents,
contended, among other things, that the name of the owner is not essential in a proceeding in rem. Witherspoon v. Duncan, 4 Wall. 210, 18 L. Ed. 342; Black, Tax Titles, § 110 (2d. ed.). The strict construction in Illinois has been modified. Hammond v. Carter, 155 Ill. 579, 40 N. E. 1019. And does not apply here, where the rule is that a judgment in a tax case cannot be collaterally attacked for irregularity. Kizer v. Caufield, 17 Wash. 417, 49 Pac. 1064; Eitel v. Foote, 39 Cal. 439. This law is liberally construed in Iowa, where the decisions uphold the judgment in the case at bar. Trulock v. Bentley, 67 Iowa 602, 25 N. W. 824; Irwin v. Burdick, 79 Iowa 69, 44 N. W. 375; Stull v. Moore, 70 Iowa 149, 30 N. W. 387; Hillyer v. Farneman, 65 Iowa 227, 21 N. W. 578; Rice v. Haddock, 70 Iowa 318, 30 N. W. 579; Johnson v. Brown, 71 Iowa 609, 33 N. W. 127; Baker v. Crabb, 73 Iowa 412, 35 N. W. 484; Bolin v. Francis, 72 Iowa 619, 34 N. W. 447.
Per Curiam.
On petition for rehearing our attention is called to the fact that nothing was said in the opinion about the act of 1891, Laws 1891, p. 280, and it is now insisted that the act of 1890 never became operative for the following reasons: Because it became a law on March 28,1890,without the approval of the governor; it contained no emergency clause, and therefore did not become effective until June 28, 1890; by its terms the assessment books were to be delivered to the assessor on the last Saturday in March, and that officer was to begin his duties in April, which was two months prior to the time the act became effective; on March 9, 1891, another revenue act was *13passed, which became effective at once. It is insisted that the act of 1891 repealed and superseded the act of 1890, that the latter act never became operative, that the assessment for the year 1891 was therefore made under the act of 1891, and that, under § 45 thereof, the system of numerical assessment or assessments m rem did not apply for that year. This theory of the case was not presented to the court below, and was not mentioned in the arguments or briefs on the appeal, but the case was presented both in the lower court and in this court upon the theory that the assessment was made under the act of 1890, as in fact it was, and the act of 1891 was for that reason not mentioned.
If the act of 1890 was superseded by the act of 1891, as stated, there would be much force in appellant’s position, but in the repealing clause of the act of 1891 it was expressly provided (Laws, 1891, p. 325, § 119) :
“That the repeal of said act [1889-90] shall not be construed to impair any existing right, or affect any proceeding pending at the time this act shall take effect; but all proceedings for the assessment of any .tax or collection of any tax, or special assessment remaining incomplete, may be completed under the provisions of the above entitled act hereby repealed.”
Proceedings for the assessment in King county were begun in 1891 under the act of 1890, before the passage of the act of 1891. These proceedings were completed under the saving provision above set out. It follows, therefore, that the provisions of the act of 1891 did not affect the validity or method of the assessment under the act of 1890.
Other questions presented in the petition for rehearing do not require further discussion. We are satisfied with the conclusion reached in the original opinion. The petition for rehearing is therefore denied.